

EXHIBIT 10.5


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***].  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


SIXTH AMENDMENT TO
MASTER LEASE AGREEMENT
 
THIS SIXTH AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) dated this 1st
day of July, 2010, is made and entered into by and between WAL-MART STORES EAST,
LP, a Delaware limited partnership, WAL-MART STORES, INC., a Delaware
corporation; WAL-MART LOUISIANA, LLC, a Delaware limited liability company; and
WAL-MART STORES TEXAS, LLC, a Texas limited partnership, WAL-MART STORES
ARKANSAS, LLC, an Arkansas Limited Liability Company (collectively “Landlord”)
and CPI CORP., a Delaware corporation (“Tenant”).
 
RECITALS
 
WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”) entered into
that certain Master Lease Agreement (the “Master Lease”) effective June 8, 2007;
 
WHEREAS, PCA assigned its right and obligations under the Master Lease to Tenant
pursuant to that certain First Amendment to Master Lease Agreement dated June
20, 2007;
 
WHEREAS, Landlord and Tenant entered into a Second Amendment to the Master Lease
dated August 20, 2007, wherein Paragraph 8.a.(2) of Appendix 1 replaced the date
February 1, 2007 with June 8, 2007;
 
WHEREAS, Landlord and Tenant entered into a Third Amendment to the Master Lease
dated April 15, 2008, wherein Sections 1.1.H, Section 1.1.K of the Master Lease
and Sections 8(e)(1), 8(e)(2), 8(e)(3) and 8(e)(4) of Appendix-1 as well as
Section 3 of the Appendix were modified;
 
WHEREAS, Landlord and Tenant entered into a Fourth Amendment to Master Lease
Agreement dated October 30, 2009, wherein Paragraph 8.i of Appendix 1 of the
Master Lease Agreement was modified to reflect [***];
 
WHEREAS, Landlord and Tenant entered into a Fifth Amendment to Master Lease
Agreement dated June 3, 2010, wherein Landlord and Tenant amended Subsection
8.a.(4) of Appendix 1 to reflect for each Leased Premises from which Landlord
received Tenant Base Rent for the period of July 1, 2008 through June 30, 2009
at a rate of [***], that the parties mutually agree to extend the Term for two
(2) years; and
 
WHEREAS, Landlord and Tenant desire to further modify the Master Lease Agreement
in accordance with the terms and provisions of this Amendment.
 
NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency and
validity of which are hereby acknowledged, Landlord and Tenant agree as follows:
 
 
 
 
 
 
AGREEMENT
 
 
The Master Lease Agreement is hereby amended as follows:
 
 
1.  
Section 3.5 - Extension of Lease Term:  The parties hereby agree that the Master
Lease Agreement, which naturally expires on January 31, 2013, is hereby extended
through January 31, 2016 with one three (3) year option to extend by mutual
agreement of the parties.

 
2.  
Section 7.3 – Store Renovation.  The parties hereby agree to amend this Section
7 by adding the following language at the end of the first paragraph:

 
Tenant agrees to renovate the Leased Premises at the same time the Landlord
renovates the Store, this renovation will be up to the current décor package. In
consideration of the renovation, Landlord and Tenant agree to a new five (5)
year lease extension (attachment “A”) beginning on 12/31 of the year of the
Grand Opening of the renovated space.
 
3.  
Section 7.3.B (3) – Store Renovation.   New paragraph 3 to be added as follows:

 
“(3)   If, in conjunction with Store Renovations, Landlord determines, in its
sole discretion, that there will not be space available for Tenant upon
completion of the Store Renovations, Landlord may terminate this Master Lease
Agreement and related Attachment A as to the applicable Leased Premises with
ninety (90) days written notice to Tenant.  In the event such termination occurs
during the first five (5) years of the Lease Term, for the applicable Leased
Premises, [***].”
 
4.  
Appendix 1 – Section 3 - Hours of Operations.  Is hereby amended to allow for a
lunch hour on Saturdays from 2:00 – 3:00 p.m.  Tenant may post a professional
sign within the Leased Premises indicating Tenant’s hours of operation.  Tenant
must get Landlord’s approval prior to posting the sign.

 
5.  
Appendix 1 – Section 7 - Covenants, Representations, and Warranties:   Is hereby
deleted in its entirety.

 
6.  
Appendix 1 – Section 8 a.(1) - Lease Term:  Is hereby deleted in its entirety.

 
7.  
Appendix 1 – Section 8 a.(4) – Lease Term:  Is hereby deleted in its entirety
and is replaced by the following:

 
“(4)  For each Leased Premises from which Landlord receives from Tenant Base
Rent and based on the previous calendar year sales, any store not meeting [***],
Landlord and or Tenant, with one hundred twenty (120) days notice to each may
ask for the Leased Premises to be turned back to Landlord in broom clean
condition.”
 
8.  
Appendix 1 – Section 8b.(6) – Rent:  The parties hereby agree to adding a new
paragraph (4) as follows:

 
(4) [***].  Landlord will pro-rate the current year based on a 365 day year
effective from July 1, 2010.
 
9.  
Appendix 1- Section 8 c. Rebranding.  Is hereby deleted in its entirety.

 
10.  
Appendix 1 – Section 8 d. Rebranding Escrow. Is hereby deleted in its entirety.

 
 
 
 
 
 
11.  
Appendix 1 – Section 8 e. Store Closings.  Is hereby deleted in its entirety.

 
12.  
Appendix 1 – Section 8 f. (2) Additional Events of Default.  Is hereby deleted
in its entirety.

 
13.  
Appendix 1 – Section 8 g. Additional Remedies.   Is hereby deleted in its
entirety.

 
14.  
 Wal-Mart Stores Arkansas, LLC.  Is hereby added as an additional party to the
Master Lease for those stores owned, leased, or operated in the state of
Arkansas.

 
15.  
Accuracy of Recitals.  The foregoing recitals are true and correct and are
hereby incorporated in this Amendment as if fully set forth herein.

 
16.  
Definitions.  Capitalized terms used in this Amendment without definition shall
have the meaning assigned to them in the Master Lease, as amended, unless the
context expressly requires otherwise.

 
17.  
Headings.  The section headings are for convenience of reference only and do not
modify or restrict any provisions hereof and shall not be used to construe any
provisions.

 
18.  
Successors. This Amendment shall inure to the benefit of and bind the parties
hereto and their respective executors, heirs, administrators, successors and
assigns to the extent permitted by the Master Lease.

 
19.  
Full Force and Effect. Except as expressly modified by this Amendment, the
Master Lease, as amended by the First, Second, Third, Fourth and Fifth
Amendments, remains unmodified in full force and effect and is ratified by the
parties hereto.

 
20.  
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument.  Facsimile signatures shall have the
same force and effect as original signatures.

 
 
[Signatures on following pages]
 
 


 
 
 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.
 

  Landlord:           WAL-MART STORES, INC.                
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES EAST, LP                
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES TEXAS, LLC                
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART LOUISIANA, LLC                
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES ARKANSAS, LLC                
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  Tenant:           CPI CORP.                
 
By:
/s/Renato Cataldo       Name: Renato Cataldo       Title: CEO          

 
 
 
 
 
 
 
 
 
 
 
 